Opinion filed December 30, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00216-CR
                                          __________

                     CLARENCE EDWARD WEAVER, Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 413th District Court

                                      Johnson County, Texas

                                  Trial Court Cause No. F40449


                             MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. We dismiss.
       The trial court originally convicted Clarence Edward Weaver, upon his plea of guilty, of theft
and assessed his punishment at confinement in a state jail facility for two years. Pursuant to the plea
bargain agreement, the imposition of the sentence was suspended, and appellant was placed on
community supervision for five years. At the hearing on the State’s motion to revoke, appellant
entered pleas of true to the allegations that he had violated the terms and conditions of his
community supervision. The trial court found the allegations to be true, revoked appellant’s
community supervision, and imposed a sentence of confinement for twenty-four months in a state
jail facility.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel presents three potential
points of error.
         First, counsel examines whether appellant was properly admonished as to the range of
possible punishment. As counsel notes, appellant was properly admonished when he entered his
original guilty plea, and further admonishment at the revocation hearing was not required. The first
potential point is overruled.
         Second, counsel considers whether the trial court abused its discretion by finding the
allegations to be true. As counsel notes, a plea of true alone is sufficient to support the trial court’s
determination to revoke. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979); Cole v.
State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). The second potential point is overruled.
         Third, counsel reviews the punishment assessed to determine if the trial court erred. Counsel
observes that the punishment assessed was within the range for the offense of theft as defined by
TEX . PENAL CODE ANN . § 31.03(e)(4)(A) (Vernon Supp. 2009). A penalty assessed within the range
of punishment established by the legislature will not be disturbed on appeal. Jackson v. State, 680
S.W.2d 809, 814 (Tex. Crim. App. 1984); Bradfield v. State, 42 S.W.3d 350, 354 (Tex.
App.—Eastland 2001, pet. ref’d). The third potential point is overruled.
         Counsel has provided appellant with a copy of the brief and advised appellant of his right to
review the record and file a response to counsel’s brief. A response has not been filed. Court-
appointed counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise


                                                   2
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


December 30, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  3